PER CURIAM.
After pleading guilty to lewd and lascivious assault on a child, appellant was given a 10 year prison sentence, the sentence to be suspended after four years to be followed by probation. Appellant argues that the 17 year prison sentence imposed following his violation of probation and the trial court’s revocation of his probation is erroneous because it exceeds the initial sentence imposed. The state concedes error under Poore v. State, 531 So.2d 161 (Fla.1988), and its progeny. We agree that the sentence imposed upon revocation of probation must be vacated and the cause remanded for resentencing. While on remand, the lower court is instructed to enter a written order of revocation.
REVERSED and REMANDED.
BOOTH, MICKLE and VAN NORTWICK, JJ., concur.